Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 07/26/2022 has been entered. Claim 2 has been cancelled. Claims 18 and 19 are newly added and find support in at least the original claim set. Claims 1 and 3 – 19 are under examination. 

Claim Objections
Claim 15 is objected to because of the following informalities:  The value of 1x104 Ω*cm appears to missing a superscript and should read 1 x 104 Ω*cm.  
Claim 19 is objected to because of the following informalities:  The value of 1x106 Ω*cm appears to missing a superscript and should read 1 x 106 Ω*cm.  

Appropriate correction is required.

Claim Rejections – U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Specifically, the currently claimed range of the real part of the relative permeability being greater than 55 under a frequency of 10 – 10000 kHz. Applicant relies on Fig 1. for support, however, Fig 1. only shows two examples at points above 55 and lower than 60 kHz. As such, the claimed range of greater than 55 under a frequency of 10 – 10000 kHz is a broader invention than was reasonably conveyed to an ordinarily skilled artisan (See MPEP 2163.05 III) at the time the invention was filed. 

	
Claim Rejections – U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 – 14 and 18 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US2017/0309387, cited in IDS 09/17/2019) in view of Tsuchiya (US2011/0265915)

Regarding claims 1 and 3, Nakabayashi teaches a powder core comprises a powder mixture of a crystalline powder which can be a Fe-Si-Cr alloy (meeting the claimed limitation of Fe-based) [0068] and an amorphous powder [0067]. Nakabayashi teaches that the amorphous powder contains iron, chromium, carbon, phosphorus, silicon, nickel and boron, and has a composition [0075] which overlaps with the claimed range, and meets the claimed limitation of Fe-based; 
Element
Claimed Invention
Nakabayashi 
Relationship
Iron (Fe)
70 < and < 83 at% 
70 < and < 78 at% (Claim 3)
39 – 91 at%*
Overlaps
Cobalt (Co)
0 < and < 1 at%

-
Chromium (Cr)
1 < and < 4 at%
0 – 6 at%
Overlaps
Carbon (C)
7 < and < 11 at%
2.2 – 13 at%
Overlaps
Phosphorous (P)
9 < and < 12 at%
6.8 – 13 at%
Overlaps
Silicon (Si)
0 < and < 1 at%
0 – 7 at%
Overlaps
Nickel (Ni)
0 at% or 5 < and < 7 at%
0 – 10 at%
Overlaps
Boron (B)
0 ≤ and ≤ 3 at%
0 – 9 at%
Overlaps
Aluminum (Al)
0 ≤ and ≤ 1 at%



	*Calculated from minimums and maximums of other elements
	

	Nakabayashi does not teach that the amorphous powder contains cobalt from 0 < and <1 at% nor the volume resistivity of the powders.
	
Tsuchiya teaches a soft magnetic alloy with an amorphous main phase [0053] in which the magnet includes phosphorous, carbon, boron, silicon, and iron, and can include chromium, nickel, and cobalt [0049, 0050]. Tsuchiya further teaches that cobalt can be included in a range of 0 – 6 at% [0049, 0051], and that cobalt can be added in order to increase the curie temperature and simultaneously increase the saturation magnetization [0058].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the amorphous crystalline powder of Nakabayashi and added 0 – 6 at% of cobalt in order to increase the curie temperature and saturation magnetization, as taught by Tsuchiya. Furthermore, given that Tsuchiya is directed to an amorphous Fe-based soft magnetic alloy, a person of ordinary skill would have a reasonable expectation of success in adding cobalt to Nakabayashi. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Nakabayashi in view of Tsuchiya does not explicitly teach the volume resistivity of the amorphous and crystalline powders when subjected to a pressure of 20 kN.
However, given that Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1], there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed volume resistivities, when pressed at 20 kN, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 4, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayshi does not explicitly disclose the presence of an oxygen content, which is interpreted as 0%, which falls within the claimed range. 

Regarding claims 5 and 6, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi teaches that the crystalline powder can be a Fe-Si-Cr alloy [0068], meeting claims 5 and 6, and that the powder size is in a range of 1.2 – D50a/D50c – 2.5 [0082], wherein the D50A (i.e. average amorphous particle size) is 15 µm or less, which gives an average crystalline particle size of 12 µm or less (15 µm/1.2 = 12) [0079], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 7, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 6. Nakabayashi teaches that the crystalline powder can be a Fe-Si-Cr alloy, which has 2 – 7 mass%, which overlaps with the claimed range [0068]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 8 – 9, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi in view of Tsuchiya does not explicitly teach the tap density and BET specific surface area of the amorphous and crystalline powder. 
However, Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1]. Furthermore, Nakabayashi teaches a powder size of the amorphous and crystalline powder that is highly similar to the ones described in [0030, 0032]. Therefore, given the highly similar composition (which would effect the tap density) and the highly similar powder sizes (which would effect both the tap density and BET specific surface area), there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed tap densities and BET specific surface area, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case structure (i.e. powder size) and composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claim 10, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi teaches that the D50A (i.e. average amorphous particle size) is 15 µm or less, [0079] which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 11, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi teaches that mixing ratio of amorphous and crystalline powder 5 – 40 mass%, crystalline powder, equivalent to a ratio of 60:40 – 95:5 in the claimed invention, which falls within the claimed range [0085]


Regarding claim 12, Nakabayashi teaches a method of making a powder core which comprises a powder mixture of a crystalline powder and an amorphous powder [0067]. Nakabayashi teaches that the amorphous powder contains iron, chromium, carbon, phosphorus, silicon, nickel and boron [0076] and that the powder mixture is mixed with a binder [0086] and then pressed in a molding step [0090] at high pressure [0097]
	Nakabayashi does not teach that the amorphous powder contains cobalt nor the volume resistivity of the powders when pressed at 20 kN.
	
Tsuchiya teaches a soft magnetic alloy with an amorphous main phase [0053] in which the magnet includes phosphorous, carbon, boron, silicon, and iron, and can include chromium, nickel, and cobalt [0050]. Tsuchiya further teaches that cobalt can be included in a range of 0 – 6 at% [0050], and that cobalt can be added in order to increase the curie temperature and simultaneously increase the saturation magnetization [0058].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the amorphous crystalline powder of Nakabayashi and added 0 – 6 at% of cobalt in order to increase the curie temperature and saturation magnetization, as taught by Tsuchiya. Furthermore, given that Tsuchiya is directed to an amorphous Fe-based soft magnetic alloy, a person of ordinary skill would have a reasonable expectation of success in adding cobalt to Nakabayashi. 

Nakabayashi in view of Tsuchiya does not explicitly teach the volume resistivity of the amorphous and crystalline powders when subjected to a pressure of 20 kN.
However, given that Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1], there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed volume resistivities, when pressed at 20 kN, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))

Regarding claims 13 – 14, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 12. Nakabayashi teaches that the binder may be an epoxy resin [0086], meeting the claimed limitation, and can be included with the powder in range of 0.5 – 5 mass% [0093], which overlaps with the claimed limitation. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).


Regarding claim 18, Nakabayashi teaches a powder core that is a molded product [0021] (meeting the claimed molding made of pressed molding material) and comprises a powder mixture of a crystalline powder which can be a Fe-Si-Cr alloy (meeting the claimed limitation of Fe-based) [0068] and an amorphous powder [0067] and a binder as well [0020]. Nakabayashi teaches that the amorphous powder has a composition [0075] which overlaps with the claimed range, and meets the claimed limitation of Fe-based; 
Element
Claimed Invention
Nakabayashi 
Relationship
Iron (Fe)
70 < and < 83 at% 
39 – 91 at%*
Overlaps
Cobalt (Co)
0 < and < 1 at%

-
Chromium (Cr)
1 < and < 4 at%
0 – 6 at%
Overlaps
Carbon (C)
7 < and < 11 at%
2.2 – 13 at%
Overlaps
Phosphorous (P)
9 < and < 12 at%
6.8 – 13 at%
Overlaps
Silicon (Si)
0 < and < 1 at%
0 – 7 at%
Overlaps
Nickel (Ni)
0 at% or 5 < and < 7 at%
0 – 10 at%
Overlaps
Boron (B)
0 ≤ and ≤ 3 at%
0 – 9 at%
Overlaps
Aluminum (Al)
0 ≤ and ≤ 1 at%



	*Calculated from minimums and maximums of other elements
	

	Nakabayashi does not teach that the amorphous powder contains cobalt from 0 < and <1 at% nor the volume resistivity of the powders.
	
Tsuchiya teaches a soft magnetic alloy with an amorphous main phase [0053] in which the magnet includes phosphorous, carbon, boron, silicon, and iron, and can include chromium, nickel, and cobalt [0049, 0050]. Tsuchiya further teaches that cobalt can be included in a range of 0 – 6 at% [0049, 0051], and that cobalt can be added in order to increase the curie temperature and simultaneously increase the saturation magnetization [0058].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the amorphous crystalline powder of Nakabayashi and added 0 – 6 at% of cobalt in order to increase the curie temperature and saturation magnetization, as taught by Tsuchiya. Furthermore, given that Tsuchiya is directed to an amorphous Fe-based soft magnetic alloy, a person of ordinary skill would have a reasonable expectation of success in adding cobalt to Nakabayashi. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Nakabayashi in view of Tsuchiya does not explicitly teach a real part of a relative permeability of the molded product under a frequency range of greater than 55.
However, given that Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1], there is a reasonable expectation to a person of ordinary skill in the art, that the molded product of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed real part of a relative permeability of the molded product under a frequency range of greater than 55.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))


Regarding claim 19, Nakabayashi teaches a powder core comprises a powder mixture of a crystalline powder which can be a Fe-Si-Cr alloy (meeting the claimed limitation of Fe-based) [0068] and an amorphous powder [0067]. Nakabayashi teaches that the amorphous powder contains iron, chromium, carbon, phosphorus, silicon, nickel and boron, and has a composition [0075] which overlaps with the claimed range, and meets the claimed limitation of Fe-based; 
Element
Claimed Invention
Nakabayashi 
Relationship
Iron (Fe)
70 < and < 83 at% 
39 – 91 at%*
Overlaps
Cobalt (Co)
0 < and < 1 at%

-
Chromium (Cr)
1 < and < 4 at%
0 – 6 at%
Overlaps
Carbon (C)
7 < and < 11 at%
2.2 – 13 at%
Overlaps
Phosphorous (P)
9 < and < 12 at%
6.8 – 13 at%
Overlaps
Silicon (Si)
0 < and < 1 at%
0 – 7 at%
Overlaps
Nickel (Ni)
0 at% or 5 < and < 7 at%
0 – 10 at%
Overlaps
Boron (B)
0 ≤ and ≤ 3 at%
0 – 9 at%
Overlaps
Aluminum (Al)
0 ≤ and ≤ 1 at%



	*Calculated from minimums and maximums of other elements
Nakabayashi does not require any additional element in the amorphous alloy, meeting the claimed “consisting of”. 

	Nakabayashi does not teach that the amorphous powder contains cobalt from 0 < and <1 at% nor the volume resistivity of the powders.
	
Tsuchiya teaches a soft magnetic alloy with an amorphous main phase [0053] in which the magnet includes phosphorous, carbon, boron, silicon, and iron, and can include chromium, nickel, and cobalt [0049, 0050]. Tsuchiya further teaches that cobalt can be included in a range of 0 – 6 at% [0049, 0051], and that cobalt can be added in order to increase the curie temperature and simultaneously increase the saturation magnetization [0058].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the amorphous crystalline powder of Nakabayashi and added 0 – 6 at% of cobalt in order to increase the curie temperature and saturation magnetization, as taught by Tsuchiya. Furthermore, given that Tsuchiya is directed to an amorphous Fe-based soft magnetic alloy, a person of ordinary skill would have a reasonable expectation of success in adding cobalt to Nakabayashi. 
Furthermore, in regards to the overlapping ranges taught, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Nakabayashi in view of Tsuchiya does not explicitly teach the volume resistivity of the amorphous and crystalline powders when subjected to a pressure of 20 kN.
However, given that Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition to the one described in the instant invention [0027, Table 1], there is a reasonable expectation to a person of ordinary skill in the art, that the amorphous and crystalline powder of Nakabayashi in view of Tsuchiya would meet/overlap with the claimed volume resistivities, when pressed at 20 kN, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition, a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))



Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US2017/0309387, cited in IDS 09/17/2019) in view of Tsuchiya (US2011/0265915), as applied to claim 12, in further view of Otsuka (US2014/0138569) 

Regarding claim 15, Nakabayashi in view of Tsuchiya teaches the invention as applied above in claim 1. Nakabayashi in view of Tsuchiya does not teach the density of the pressed/molded body or the volume resistivity. 

Otsuka teaches a composite particle and powder core and a method of making it thereof [Title]. Otsuka teaches that the powder core is comprised of two powders in which the first particle material is composed an amorphous alloy soft magnetic material and the second particle material is composed of a crystalline soft magnetic material [0086]. Otsuka teaches that when the packing ratio of the compressed powder mixture is high, a powder core with high magnetic permeability and high saturation magnetic flux density is obtained [0058], and shows that the powder cores are compacted to a relative density of between 81.8 – 88.8%, which falls within the claimed range [Table 1]. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of binding/compacting the powder mixture of Nakabayashi and ensured that the relative density of the formed molding/powder core was between 81.8 – 88.8%, as taught by Otsuka. As disclosed in Otsuka, a high packing ratio of the powder can result in a better saturation magnetic flux density and magnetic permeability.
Nakabayashi in view of Tsuchiya and Otsuka does not explicitly teach the volume resistivity of the molding body produced. 
However, Nakabayashi teaches a highly similar Fe-Si-Cr alloy composition [0068] to the one described in the instant invention [0034, Table 1] and Nakabayashi in view of Tsuchiya teaches a highly similar composition [0076] to the one described in the instant invention [0027, Table 1]. Furthermore, Nakabayashi teaches a similar blending ratio of the amorphous and crystalline powder [0085] to that described in the instant invention [0036]. Therefore, there would be a similar amount of amorphous and crystalline powder in the molded compact, both of which having similar compositions to the instant invention, and therefore, there is a reasonable expectation to a person of ordinary skill in the art that the molded compact of Nakabayashi in view of Tsuchiya and Otsuka would meet/overlap with the claimed volume resistivity, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case composition and structure (i.e. blending ratio), a prima facie case of obviousness is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (SEE MPEP 2112.01))
 
Regarding claim 16 – 17, Nakabayshi in view of Tsuchiya and Otsuka teaches the invention as applied above in claim 1. Nakabayashi teaches that the powder core can be used in an inductor with a conductor wire wrapped around it [Fig 3, 0105] or embedded in it [Fig 4, 0106], meeting the claimed limitations of claims 16 and 17. 


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 

Applicant argues that claimed invention is distinguished from the prior art because the prior art of Nakabayashi has a permeability is insufficient and references Patent Document 2 in the instant invention which teaches an amorphous composition that is within the range of Nakabayashi. This is respectfully not found persuasive. Applicant points to Fig 10. of Patent Document 2 and refers to it as insufficient permeability but this does not represent an objective comparison to the currently claimed invention. Arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Furthermore, applicants arguments that Nakabayashi in view of Tsuchiya does not teach how to adjust the composition to obtain the claimed composition and could not optimize it due to Nakabayashi being “very broad” is not persuasive. Overlapping ranges are a prima facie case of obviousness, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); 
Applicant further asserts that the claimed invention achieves unexpected results and points to Fig 1. Of the instant invention. This is respectfully not found persuasive. The only comparative example provided in the instant invention to compare with unexpected results is in Table 3, however, the amorphous does not include phosphorous, nickel or cobalt, which Nakabayashi in view of Tsuchiya teaches and the crystalline powder is “iron carbonyl” which is different from the teaches of Nakabayashi in view of Tsuchiya which is Fe-Cr-Si alloy, which is similar the invention examples in Tables 1 and 2. Thus the disclosure of Nakabayashi in view of Tsuchiya is closer to the claimed invention than applicants comparative example and the assertion of unexpected results is not found persuasive. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735